INSPECTION METHOD AND SYSTEM



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated Feb. 23, 2021.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

SPECIFICATION

The Applicant’s substitute specification dated Feb. 23, 2021 has been received and has been approved.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventors regard as the invention.

Claims 17 - 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.

Independent claim 17, line 7; the phrase “accounting for aging of the component” is indefinite as to the specific meaning thereof.
Claim 25 is indefinite as to the specific meaning thereof. Specifically, the claim further defines the method of independent claim 17 by simply setting forth an apparatus. How is a method calibrated? And how are the reference components used to calibrate the method? 

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 - 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Souza et al. (2017/0097323).

With respect to independent claim 17, D’Souza et al. set forth an inspection method for inspecting a condition of an externally invisible component of a device using a borescope, the method comprising the steps of:
a. employing a non-destructive testing method where a physical property of a component region is measured (paragraph 4);
b. performing a comparison between a measured physical value obtained using the non-destructive testing method and a reference physical value of the component region read from a database and accounting for aging of the component (paragraphs 21-22); and
c. evaluating a deviation of the measured value from the reference value (paragraph 21).

With respect to claim 18, D’Souza et al. set forth that the component region is subjected to a vibration and resonance analyses (paragraph 32).

With respect to claim 19, D’Souza et al. set forth that when the deviation is within an acceptable tolerance range, the component is assessed as being “OK” (paragraph 31).

With respect to claim 20, D’Souza et al. set forth that when the deviation is outside an acceptable tolerance range, the component is subjected to a destructive materialographic examination (paragraphs 33+).

With respect to claim 26, D’Souza et al. set forth a computing unit (114) having executable code for performing the inspection method (paragraph 18), and a probe (112).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (2017/0097323).

With respect to claims 21 - 24, D’Souza et al. set forth a non-destructive test method that determines that a component is within an acceptable tolerance range but fails to set forth that the component is then subjected to a different non-destructive testing method.
However, it would have been within the realm of one having ordinary skill in the art and obvious to one having ordinary skill in the art to subject a component to a secondary test method after the component has passed a first test method. For if the component passes the secondary test, assurance can be had that the component is safe, and if the component fails the secondary test, further action can be taken.
The motivation being to ensure that the component is safe to use and not likely to fail when the failure of the component (ie. an internal component of a turbine engine) could lead to catastrophic consequences.


With respect to claim 25, D’Souza et al. fail to set forth that the testing method is calibrated with reference components.
However, it would have been obvious to one having ordinary skill in the art ensure that the testing method is accurate.
The motivation being to ensure that the component being tested is accurately diagnosed so that the component is safe to use and not likely to fail when the failure of the component (ie. an internal component of a turbine engine) could lead to catastrophic consequences.


Claims 27 and 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza et al. (2017/0097323) in view of Glover (2019/0064080).

With respect to claim 27, D’Souza et al. teach the use of a probe (ie. borescope as per paragraph 4) but fail to set forth that the probe has a gripper with a plurality of links and a centrally disposed main sensor.
However, Glover teaches the use of a probe (12) comprising a gripper with a plurality of links (14) and a main sensor (22) disposed centrally on the probe (Fig. 1).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use the probe of Glover in place of the probe as set forth in D’Souza et al.
The motivation being that the probe of Glover et al. allows for greater flexibility thereof to get into hard to reach spaces while making use of a camera to record findings for later analysis.


With respect to claim 29, Glover et al. set forth that the probe (12) is configured to be movable and replaceable.

With respect to claim 30, Glover et al. set forth that the probe (12) is disposed on a flexible probe guide having integrated signal lines (36) connecting the probe to the computing unit (34).

With respect to claim 31, Glover et al. set forth that a pivotable coupling device (28) is provided for coupling the probe to the probe guide.

With respect to claim 32, Glover et al. set forth that cameras (22) are provided on the coupling device.


Allowable Subject Matter

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach or suggest that the links are lateral links having additional sensors in the form of rigid or movable inspection knobs or heads.



CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856